SAMSON LOYNACHAN                     CAUSE*                                                COURT OF
V.
STATE OF'TEXAS
                       PD-0852-15                                                          CRIMINAL
                                                                                           APPEALS
                                MOTION FOR SUSPENSION OF RULES

     TO THE HONORABLE COURT,
Comes now, Samson M. Loynachan, Appellant Pro Se under the protection of Haines v. Kerner,
404 U.S. 520 (1972) per liberal construction/application to pro se litigants and respectfully
moves this court to exercise it's authority under Rule 2 Texas Rules of Appellate Procedure
(TRAP) and suspend rules 9.3, 9.4, and 9,5 of the TRAP.      In support of this motion, appell
ant would show the following:
                                               I.

     Appellant as a Texas inmate does not have access to a computer, printer, or copier to
make required copies to send to all parties included and this makes adhering to the pre
ceding rules impractical.
                                              PRAYER

     Appellant prays this court grants this motion and suspends the rules of the TRAP.


                                                Respectfully Submitted,




                                          ^—-S-ftflSON LOYNACHffK #1?69266
                                                FRENCH ROBERTSON UNIT

                                                12071   FM 3522

                                                ABILENE, TX, 79601
                                                                           FILED IN
                                                                  COURTOF CRIMINAL APPEALS

                                                                          JUL 10 2015

                                                                      Abel Acosta, Cierk